

116 HR 4953 IH: Private Foundation Excise Tax Simplification Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4953IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Danny K. Davis of Illinois (for himself and Mr. Holding) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the tax rate for excise tax on investment
			 income of private foundations.
	
 1.Short titleThis Act may be cited as the Private Foundation Excise Tax Simplification Act of 2019. 2.Modification of the tax rate for the excise tax on investment income of private foundations (a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1.39 percent.
 (b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			